Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 36-42 pertains to group I and Species II for continuing prosecution without traverse in the communication with the Office on 06/21/2021 is acknowledged.

                                           Claim Rejections - 35 USC § 103

2. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3. 	 Claims 36-42 are rejected under 35 U.S.C. 103 as being unpatentable over-Tsai et al. (U.S. 2015/0011083) thereafter Tsai 083 (of record Document #4 in US Patent Application Publication in Applicant IDS filed on 06/03/2020)
With regard to claim 36, Tsai discloses an integrated circuit device package comprising:
an integrated circuit die;(Fig 10A dies 58,para [0021]
a package substrate; (Fig 10a, package substrate 56, para [0021]and
an interposer coupled between the integrated circuit die and the package substrate,(Fig 10a, interposer 10, para [0010]
wherein the interposer comprises:
a substrate, the substrate comprising semiconductor material;( para  [0010])
a first set of one or more contacts on a first substrate surface; ( first set of contact ,  contacts 52,42, para [0019]).
a second set of one or more contacts on a second substrate surface, the second
substrate surface opposite the first substrate surface; ( Fig 10a, second set of contacts  in layer 24 ,para [0011]
a first via through the substrate coupled with a first one of the first set of contacts (Fig 10A, first via 48,para [0018])and with a first one of the second set of contacts;(shown in Fig 10A)
a second via through the substrate coupled with a second one of the first set of
contacts and with a second one of the second set of contacts; and
a trench in the substrate from the first substrate surface toward the second substrate
surface, wherein the trench is apart from, and between, the first via and the
second via; and dielectric material filling the trench.(Fig 10A, trench 44}, 
Not specific in Tsai 083 is the limitations wherein the insulation trench is also formed inside through vias 34.
This limitation however is considered obvious because it is merely a matter of design option.
Furthermore, note that a mere duplication of the essential working parts of a device involves only routine skill in the art  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8




    PNG
    media_image1.png
    365
    725
    media_image1.png
    Greyscale

TSAI 083 DISCLOSURE

With regard to claim 37, Tsai 083 discloses an integrated circuit device package, wherein the trench extends to the second substrate surface. (Shown in Fig 10A)
With regard to claim 38, Tsai 083 discloses an integrated circuit device package, wherein the trench extends to adjacent a transistor on the second substrate surface. (Shown in Fig 10A because chips 58 can have active device like transistor))
With regard to claim 39, Tsai 083 discloses an integrated circuit device package
wherein the trench separates a first region of the substrate and a second region of the substrate, wherein the first via is one of a plurality of vias in the first region and wherein the second via is one of a plurality of vias in the second region.(shown in Fig 10A, note that a mere duplication of the essential working parts of a device involves only routine skill in the art  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8)
With regard to claim 40, Tsai 083 discloses an integrated circuit device package further comprising a second trench in the first region of the substrate between the first via and one other of the plurality of vias in the first region.( show in Fig 10A with same the rationale as the rejection of claim 39.
With regard to claim 41, Tsai 083 discloses an integrated circuit device package
, wherein the semiconductor material comprises silicon. (The abstract, para [0003], [0010])
With regard to claim 42, Tsai 083 discloses an integrated circuit device package
wherein the dielectric material comprises a polymer. (Para [0016])

4.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

5.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).
                                                     CONCLUSION

6.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                              /THINH T NGUYEN/                                                              Primary Examiner, Art Unit 2897